                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

JEFFREY B. DUNN,

      Plaintiff,

v.                                                   Case No. 5:18cv12-TKW-MJF
RICHARDS, et al.,

      Defendants.
                                            /

                                     ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 55) and Plaintiff’s objections (Doc. 56). Based on my de

novo review of the issues raised in the objections, I agree with the magistrate judge

that Plaintiff’s complaint is due to be dismissed for failure to exhaust administrative

remedies.

      Accordingly, it is ORDERED that:

      1.     Plaintiff’s objections to the magistrate judge’s Report and

             Recommendation overruled, and the Report and Recommendation is

             adopted and incorporated by reference in this Order.

      2.     Defendants’ motions to dismiss (Docs. 48, 49) are GRANTED, and

             Plaintiff’s claims against Defendants are DISMISSED with prejudice.

      3.     The Clerk shall close the case file.
DONE and ORDERED this 27th day of January, 2020.

                      T. Kent Wetherell, II
                     T. KENT WETHERELL, II
                     UNITED STATES DISTRICT JUDGE




                             2
